 

Exhibit 10.138

PURCHASE AND SALE CONTRACT

AMONG

ASPEN POINT, L.P.,

a Delaware limited partnership

CCP IV ASSOCIATES, LTD.,

a Texas limited partnership

MOUNTAIN RUN, L.P.,

a Delaware limited partnership

AS SELLERS
AND

HAMILTON ZANZE & COMPANY,

a placeStateCalifornia corporation










AS PURCHASER








Table of Contents


                                                                                                                                                                                       
Page




ARTICLE I  DEFINED TERMS

1

ARTICLE II  PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

  2.1

Purchase and Sale

1

  2.2

Purchase Price and Deposit

1

  2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III FEASIBILITY PERIOD

4

  3.1

Feasibility Period

4

  3.2

Expiration of Feasibility Period

4

  3.3

Conduct of Investigation

4

  3.4

Purchaser Indemnification

4

  3.5

Property Materials

5

  3.6

Property Contracts

6

ARTICLE IV  TITLE

7

  4.1

Title Documents

7

  4.2

Survey

7

  4.3

Objection and Response Process

7

  4.4

Permitted Exceptions

8

  4.5

Existing Deed of Trust

8

  4.6

Subsequently Disclosed Exceptions

8

  4.7

[Intentionally left blank]

9

  4.8

Purchaser Financing

9

  4.9

Housing Assistance Program Vouchers

9

ARTICLE V  CLOSING

10

  5.1

Closing Date

10

  5.2

Seller Closing Deliveries

10

  5.3

Purchaser Closing Deliveries

11

  5.4

Closing Prorations and Adjustments

12

  5.5

Post Closing Adjustments

15

ARTICLE VI  REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

PURCHASER

15

  6.1

Seller’s Representations

15

  6.2

AS-IS

16

  6.3

Survival of Seller’s Knowledge

17

  6.4

Definition of Seller’s Knowledge

18

  6.5

Representations and Warranties of Purchaser

18

  6.6

Definition of Purchaser’s Knowledge

19

ARTICLE VII  OPERATION OF THE PROPERTIES

19

  7.1

Leases and Property Contracts

19

  7.2

General Operation of the Property

20

7.3

Liens

20

ARTICLE VIII CONDITIONS

20

8.1

Purchaser's Conditions to Closing

20

8.2

Sellers' Conditions to Closing

21

ARTICLE IX BROKERAGE

22

9.1

Indemnity

22

9.2

Broker Commission

22

ARTICLE X DEFAULTS AND REMEDIES

23

10.1

Purchaser Default

23

10.2

Seller Default

23

ARTICLE XI RISK OF LOSS OR CASUALTY

24

11.1

Major Damage

24

11.2

Minor Damage

25

11.3

Repairs

25

ARTICLE XII EMINENT DOMAIN

25

12.1

Eminent Domain

25

ARTICLE XIII MISCELLANEOUS

26

13.1

Binding Effect of Contract

26

13.2

Exhibits and Schedules

26

13.3

Assignability

26

13.4

Captions

26

13.5

Number and Gender of Words

26

13.6

Notices

27

13.7

Governing Law and Venue

29

13.8

Entire Agreement

29

13.9

Amendments

29

13.10

Severability

29

13.11

Multiple Counterparts/Facsimile Signatures

29

13.12

Construction

30

13.13

Confidentiality

30

13.14

Time of the Essence

30

13.15

Waiver33

30

13.16

Attorneys' Fees

30

13.17

Time Zone/Time Periods

30

13.18

1031 Exchange

31

13.19

No Personal Liability of Officers, Trustees or Directors

   

  of Seller’s Partners

31

13.20

[Intentionally left blank]

31

13.21

placeCityADA Disclosure

31

13.22

No Recording

31

13.23

Relationship of Parties

32

13.24

Dispute Resolution

32

13.25

AIMCO Marks

32

13.26

Non-Solicitation of Employees

32

13.27

Survival

32

13.28

Multiple Purchasers

33

13.29

Sellers' Several Obligations

33

13.30

Obligation to Closer on all Properties

33

ARTICLE XIV  LEAD-BASED PAINT DISCLOSURE

33

    14.1

Disclosure

33

    14.2

Consent Agreement - Pre-1978 Not Certified

33

    14.3

Consent Agreement - - Pre-1978 Certified

34

    14.4

Consent Agreement - Pre-1978-LBP

34

 

Exhibits A-1 to A-4 - Legal Description of
Communities                                                                                                        
A-1

Exhibit B - Form of Limited Warranty
Deed                                                                                                                           
B-1

Exhibit C - Form of Bill of
Sale                                                                                                                                              
C-1

Exhibit D - General Assignment and
Assumption                                                                                                                    
D-1

Exhibit E - Assignment and Assumption of Leases and Security
Deposits                                                                                
E-1

Exhibit F - Notice to Vendor Regarding Termination of
Contract                                                                                            
F-1

Exhibit G - Tenant
Notification                                                                                                                                               
G-1

Exhibit H - Lead-Based Paint
Disclosure                                                                                                                                
H-1

Schedule 1 - Defined
Terms                                                                                                                                         
Schedule 1

Schedule 1.22 - List of Excluded Fixtures and Tangible Personal
Property                                                                Schedule
1.22

Schedule 3.5 - List of
Materials                                                                                                                                
Schedule 3.5

Schedule A - Seller Information
Schedule                                                                                                                
Schedule A-1

 








PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 2nd
day of April, 2008 (the "Effective Date"), by the selling parties identified on
Schedule A (the "Seller Information Schedule") having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (individually a
"Seller" and collectively "Sellers"), and HAMILTON ZANZE & COMPANY, a California
corporation, having a principal address at c/o Kurt Houtkooper, 37 Graham
Street, Suite 200B, San Francisco, California 94129 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Sellers
and Purchaser hereby agree as follows:

RECITALS

A.

Each Seller owns the real estate commonly known as and identified by the
"Community Name" listed on the Seller Information Schedule and as more
particularly described in Exhibits A-1 to A-4 attached hereto and made a part
hereof, and the improvements thereon.

B.

Purchaser desires to purchase, and each Seller desires to sell, the land,
improvements and certain associated property described in this Contract on the
terms and conditions set forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this Schedule 1 attached
hereto and made a part hereof.

ARTICLE II

PURCHASE AND placeCitySALE, PURCHASE PRICE & DEPOSIT

2.1. Purchase and CityplaceSale. Each Seller agrees to sell and convey its
Property listed on the Seller Information Schedule to Purchaser and Purchaser
agrees to purchase such Property from each Seller, all in accordance with the
terms and conditions set forth in this Contract.

2.2. Purchase Price and Deposit. The purchase price for each Property is set
forth in the Seller Information Schedule (the "Purchase Price"). The Purchase
Price for each Property shall be payable by Purchaser as follows:

2.2.1. Within 2 Business Days following the Effective Date, Purchaser shall
deliver to Fidelity National Title Insurance Company, 8450 East Crescent
Parkway, Suite 410, Greenwood Village, Colorado 80111, Attention: Valena L.
Bloomquist, Telephone: (303) 244-9818; Fax: (720) 489 7593 ("Escrow Agent" or
"Title Insurer") an initial deposit (the "Initial Deposit") of $250,000 by wire
transfer of immediately available funds ("Good Funds"), of which $150,000.00
shall become non-refundable on April 14, 2008 except with respect to termination
of this Contract during the Feasibility Period by Purchaser as the result of any
title, survey or environmental matter which materially and adversely affects the
operation of any of the Properties as apartment complexes, as determined by
Seller's Representative in its reasonable discretion. The Initial Deposit shall
be allocated among the Sellers of the Properties pursuant to the Applicable
Share attributable to each of their respective Properties.

2.2.2. Within 1 Business Day after the day that the Feasibility Period expires,
Purchaser shall deliver to Escrow Agent an additional deposit (the "Additional
Deposit") of $250,000 by wire by transfer of Good Funds. The Additional Deposit
shall be allocated among the Sellers of the Properties pursuant to the
Applicable Share attributable to each of their respective Properties.

2.2.3. [Intentionally left blank].

2.2.4. The balance of the Purchase Price for each Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m.
on the Closing Date.

2.2.5. The allocations of Purchase Prices for the Properties set forth on the
Seller Information Schedule have been established by Purchaser, and Seller has
not, in any way, influenced such allocations among the Properties.

2.2.6. Any and all provisions of this Contract which provide that the Deposit
shall be nonrefundable are subject to the other provisions of this Contract
which set forth limited circumstances under which the Deposit may become
refundable which are the following: (i) Section 2.2.1 (which provides that the
entire Initial Deposit is refundable if the Contract is terminated during the
Feasibility Period as a result of a material title, survey or environmental
matter; (ii) Section 8.1 (which grants Purchaser the right to terminate this
Contract in the event that a condition precedent to Purchaser's obligation to
close is not satisfied and to obtain a refund its Applicable Share of the
Deposit); (iii) Section 10.2 (which grants Purchaser the right to terminate this
Contract on account of a default by Seller and recover its Applicable Share of
the Deposit); (iv) Section 11.1 (which grants Purchaser the right to terminate
this Contract as a result of Major Damage and recover its Applicable Share of
the Deposit); and (v) Section 12.1 (which grants Purchaser the right to
terminate this Contract as a result of the exercise of a right of eminent domain
and recover its Applicable Share of the Deposit).

2.3. Escrow Provisions Regarding Deposit.

2.3.1. Escrow Agent shall hold the Deposit and make delivery of the Deposit to
the party entitled thereto under the terms of this Contract. Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2. Escrow Agent shall hold the Deposit until the earlier occurrence of (i)
the Closing Date, at which time the Deposit shall be applied against the
Purchase Price for each Property according to its Applicable Share, or released
to Sellers pursuant to Section 10.1, or (ii) the date on which Escrow Agent
shall be authorized to disburse the Deposit as set forth in

Section 2.3.3. The tax identification numbers of the parties shall be furnished
to Escrow Agent upon request.

2.3.3. If prior to the Closing Date, Purchaser or Sellers' Representative makes
a written demand upon Escrow Agent for payment of the Deposit, Escrow Agent
shall give written notice to the other parties of such demand. If Escrow Agent
does not receive a written objection from another party to the proposed payment
within 5 Business Days after the giving of such notice, Escrow Agent is hereby
authorized to make such payment. If Escrow Agent does receive such written
objection within such 5 Business Day period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions from the parties to
this Contract or a final judgment or arbitrator's decision. However, Escrow
Agent shall have the right at any time to deliver the Deposit and interest
thereon, if any, with a court of competent jurisdiction in the state in which a
Property is located. Escrow Agent shall give written notice of such deposit to
Sellers' Representative and Purchaser. Upon such deposit, Escrow Agent shall be
relieved and discharged of all further obligations and responsibilities
hereunder. Sellers hereby appoint Sellers' Representative to give and receive
notices to Escrow Agent regarding the Deposit. Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser's
obligations set forth in Section 3.5.2.

2.3.4. The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of any of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence. Sellers and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of the Escrow Agent.

2.3.5. The parties shall deliver to Escrow Agent an executed copy of this
Contract, which shall constitute the sole instructions to Escrow Agent. Escrow
Agent shall execute the signature page for Escrow Agent attached hereto solely
with respect to the provisions of this Section 2.3.

2.3.6. Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code. Further, Escrow Agent agrees to indemnify and hold Purchaser,
Sellers, and their respective attorneys and brokers harmless from and against
any Losses resulting from Escrow Agent's failure to file the reports Escrow
Agent is required to file pursuant to this section.

ARTICLE III FEASIBILITY PERIOD

 3.1. Feasibility Period. The Feasibility Period begins on the Effective Date
and continues to and including the date which is 45 days after the Effective
Date (the "Feasibility Period"). Subject to the terms of Section 3.3 and 3.4 and
the rights of Tenants under the Leases, Purchaser, and its agents, contractors,
engineers, surveyors, attorneys, and employees (collectively, "Consultants")
shall, at no cost or expense to any Seller, have the right from and after the
Effective Date to enter onto the Properties to conduct and make any and all
customary studies, tests, examinations, inquiries, inspections and
investigations of or concerning the Properties, review the Materials and
otherwise confirm any and all matters which Purchaser may reasonably desire to
confirm with respect to the Properties and Purchaser's intended use thereof
(collectively, the "Inspections").

 3.2. Expiration of Feasibility Period. If any of the matters in Section 3.1 or
any other title or survey matters are unsatisfactory to Purchaser for any
reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract in
its entirety with respect to all Properties (but not in part with respect to
less than all Properties) by giving written notice to that effect to Sellers'
Representative and Escrow Agent no later than 5:00 p.m. on or before the date of
expiration of the Feasibility Period. If Purchaser provides such notice, this
Contract shall terminate and be of no further force and effect subject to and
except for the Survival Provisions, and Escrow Agent shall pay the Initial
Deposit, in whole or in part, to Purchaser in accordance with the terms and
conditions of Section 2.2.3, and, to the extent that Sellers shall be entitled
to any portion of the Initial Deposit pursuant to such Section 2.2.3, pay such
remaining portion to Sellers. If Purchaser fails to provide Sellers'
Representative with written notice of termination prior to the expiration of the
Feasibility Period, Purchaser's right to terminate under this Section 3.2 shall
be permanently waived and this Contract shall remain in full force and effect,
the Deposit shall be non-refundable, and Purchaser's obligation to purchase the
Properties shall be conditional only as provided in Section 8.1.

 3.3. Conduct of Investigation. Purchaser shall not permit any mechanics' or
materialmens' liens or any other liens to attach to any Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
Purchaser shall give reasonable advance notice to the applicable Seller prior to
any entry onto its Property and shall permit such Seller to have a
representative present during all Inspections conducted at its Property.
Purchaser shall take all reasonable actions and implement all protections
necessary to ensure that all actions taken in connection with the Inspections,
and all equipment, materials and substances generated, used or brought onto each
Property pose no material threat to the safety of persons, property or the
environment.

3.4.

Purchaser Indemnification.

3.4.1. Purchaser shall indemnify, hold harmless and, if requested by a Seller
(in such Seller's sole discretion), defend (with counsel approved by such
Seller) such Seller, together with such Seller's affiliates, parent and
subsidiary entities, successors, assigns, partners,

managers, members, employees, officers, directors, trustees, shareholders,
counsel, representatives, agents, Property Manager, Regional Property Manager,
and AIMCO (collectively, including such Seller, "Seller's Indemnified Parties"),
from and against any and all damages, mechanics' liens, liabilities, penalties,
interest, losses, demands, actions, causes of action, claims, costs and expenses
(including reasonable attorneys' fees, including the cost of in-house counsel
and appeals) (collectively, "Losses") arising from or related to Purchaser's or
its Consultants' entry onto such Seller's Property, and any Inspections or other
acts by Purchaser or Purchaser's Consultants with respect to such Property
during the Feasibility Period or otherwise.

3.4.2. Notwithstanding anything in this Contract to the contrary, Purchaser
shall not be permitted to perform any invasive tests on any Property without
Sellers' Representative's prior written consent, which consent may be withheld
in Sellers' Representative's sole discretion. Further, Sellers' Representative
shall have the right, without limitation, to disapprove any and all entries,
surveys, tests (including, without limitation, a Phase II environmental study of
its Property), investigations and other matters that in such Sellers'
Representative's reasonable judgment could result in any injury to its Property
or breach of any contract, or expose the applicable Seller to any Losses or
violation of applicable law, or otherwise, adversely affect such Property or
such Seller's interest therein. Purchaser shall use reasonable efforts to
minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section. No consent by Seller'
Representative to any such activity shall be deemed to constitute a waiver by
the applicable Seller or assumption of liability or risk by such Seller.
Purchaser hereby agrees to restore, at Purchaser's sole cost and expense, each
Property to the same condition existing immediately prior to Purchaser's
exercise of its rights pursuant to this Article III, provided the foregoing
shall not require Purchaser to repair or remediate any pre-existing conditions
on the Property that are merely discovered by Purchaser in the course of its
investigations. Purchaser shall maintain and cause its third party consultants
to maintain (a) casualty insurance and commercial general liability insurance
with coverages of not less than $1,000,000.00 for injury or death to any one
person and $3,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state(s) in which the Properties are located. Purchaser shall deliver proof
of the insurance coverage required pursuant to this Section 3.4.2 to Sellers'
Representative (in the form of a certificate of insurance) prior to the earlier
to occur of (i) Purchaser's or Purchaser's Consultants' entry onto any of the
Properties, or (ii) the expiration of 5 days after the Effective Date.

3.5.

Property Materials.

3.5.1. Within 5 days after the Effective Date, and to the extent the same exist
and are in a Seller's possession or reasonable control (subject to Section
3.5.2), each Seller agrees to make the documents set forth on Schedule 3.5
(together with any other documents or information provided by Sellers or their
agents to Purchaser with respect to the Property, the "Materials") relating to
its Property available at its Property for review and copying by Purchaser at
Purchaser's sole cost and expense. In the alternative, at a Seller's option and
within the foregoing time period, such Seller may deliver some or all of its
Materials to Purchaser, or make the same available to Purchaser on a secure web
site (Purchaser agrees that any item to be delivered by a Seller under this
Contract shall be deemed delivered to the extent available to Purchaser on such
secured web site). To the extent that Purchaser determines that any of the

Materials have not been made available or delivered to Purchaser pursuant to
this Section 3.5.1, Purchaser shall notify the applicable Seller and such Seller
shall use commercially reasonable efforts to deliver the same to Purchaser
within 5 Business Days after such notification is received by such Seller;
provided, however, that under no circumstances will the Feasibility Period be
extended and Purchaser's sole remedy will be to terminate this Contract pursuant
to Section 3.2.

3.5.2. In providing the Materials to Purchaser, other than Seller's
Representations, each Seller makes no representation or warranty, express,
written, oral, statutory, or implied, and all such representations and
warranties are hereby expressly excluded and disclaimed. All Materials are
provided for informational purposes only and, together with all Third-Party
Reports, shall be returned by Purchaser to all applicable Sellers or the
destruction thereof shall be certified in writing by Purchaser to Sellers'
Representative as a condition to return of any portion of the Deposit to
Purchaser if this Contract is terminated for any reason. Recognizing that the
Materials delivered or made available by Sellers pursuant to this Contract may
not be complete or constitute all of such documents which are in a Seller's
possession or control, but are those that are readily and reasonably available
to such Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Properties.

3.5.3. In addition to the items set forth on Schedule 3.5, no later than 5
Business Days after the Effective Date, each Seller shall deliver to Purchaser
(or otherwise make available to Purchaser as provided under Section 3.5.1) the
most recent rent roll for the applicable Property listing the move-in date,
monthly base rent payable, lease expiration date and unapplied security deposit
for each Lease (the "Rent Rolls"). Sellers make no representations or warranties
regarding the Rent Rolls other than the express representation set forth in
Section 6.1.6.

3.5.4. In addition to the items set forth on Schedule 3.5, no later than 5
Business Days after the Effective Date, each Seller shall deliver to Purchaser
(or otherwise make available to Purchaser as provided under Section 3.5.1) a
list of all current Property Contracts for the applicable Property (the
"Property Contracts Lists"). Sellers make no representations or warranties
regarding the Property Contracts Lists other than the express representations
set forth in Section 6.1.7.

3.6. Property Contracts. On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to each Seller (a "Property Contracts
Notice") specifying any Property Contracts of such Seller which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty or premium for cancellation,
Purchaser shall be solely responsible for the payment of any such cancellation
fees or penalties. If Purchaser fails to deliver a Property Contracts Notice to
a Seller on or before the expiration of the Feasibility Period, there shall be
no Terminated Contracts with respect to such Seller (or its Property) and
Purchaser shall assume all Property Contracts of such Seller at the Closing. To
the extent that any Property Contract to be assigned to Purchaser requires
vendor consent, then, prior to the Closing,

Purchaser may attempt to obtain from each applicable vendor a consent (each a
"Required Assignment Consent") to such assignment. Sellers shall, at no cost and
expense to Sellers, cooperate reasonably with Purchaser in Purchaser's efforts
to obtain any required Assignment Consent. Purchaser shall indemnify, hold
harmless and, if requested by the applicable Seller (in such Seller's sole
discretion), defend (with counsel approved by such Seller) such Seller's
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser's failure to obtain any Required Assignment Consent.

ARTICLE IV
TITLE

 4.1. Title Documents. Within 5 days after the Effective Date, each Seller shall
cause to be delivered to Purchaser a standard form commitment ("Title
Commitment") to provide an extended coverage American Land Title Association
owner's title insurance policy for such Seller's Property, using the current
policy jacket customarily provided by the Title Insurer, in an amount equal to
that Property's Purchase Price (the "Title Policy"), together with copies of all
instruments identified as exceptions therein (together with the Title
Commitment, referred to herein as the "Title Documents"). Each Seller shall be
responsible only for payment of the basic premium for the Title Policy for its
Property. Purchaser shall be solely responsible for payment of all other costs
relating to procurement of the Title Commitment, the Title Policy, and any
requested endorsements with respect to each of the Properties, including for
"extended" coverage.

 4.2. Survey. Subject to Section 3.5.2, within 5 days after the Effective Date,
each Seller shall deliver to Purchaser or make available at such Seller's
Property any existing survey of such Property (each, an "Existing Survey").
Purchaser may, at its sole cost and expense, order a new or updated survey for
each Property either before or after the Effective Date (each such new or
updated survey, together with each Existing Survey, is referred to herein as a
"Survey").

 4.3. Objection and Response Process. On or before the date which is 30 days
after the Effective Date (the "Objection Deadline"), Purchaser shall, on a
Property-by-Property basis, give written notice (the "Objection Notice") to the
attorneys for Sellers of any matter set forth in any Title Documents or Surveys
to which Purchaser objects (the "Objections"). If Purchaser fails to tender an
Objection Notice with respect to a Property on or before the Objection Deadline,
Purchaser shall be deemed to have approved and irrevocably waived any objections
to any matters covered by the Title Documents and the Survey for such Property.
On or before 40 days after the Effective Date (the "Response Deadline"), a
Seller who has received an Objection Notice may, in such Seller's sole
discretion, give Purchaser notice (the "Response Notice") of those Objections
which such Seller is willing to cure, if any. Sellers shall be entitled to
reasonable adjournments of the Closing Date to cure any Objections applicable to
any Seller. If a Seller fails to deliver a Response Notice by the Response
Deadline, such Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice. If Purchaser is
dissatisfied with any Response Notice or lack of any Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2. If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title

Documents and Survey with resolution, if any, of the Objections set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price.

 4.4. Permitted Exceptions. The Deed for each Property delivered pursuant to
this Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1. All matters shown in the Title Documents and the Survey for such
Property, other than (a) those Objections, if any, which the applicable Seller
has agreed to cure pursuant to the Response Notice under Section 4.3, (b)
mechanics' liens and taxes due and payable with respect to the period preceding
Closing, (c) the standard exception regarding the rights of parties in
possession which shall be limited to those parties in possession pursuant to the
Leases, and (d) the standard exception pertaining to taxes which shall be
limited to taxes and assessments payable in the year in which the Closing occurs
and subsequent taxes and assessments;

4.4.2. All Leases for such Property;

4.4.3. [Intentionally left blank];

4.4.4. Applicable zoning and governmental regulations and ordinances;

4.4.5. Any defects in or objections to title to such Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.6. The terms and conditions of this Contract.

 4.5. Existing Deed of Trust. The provisions of this Section 4.5 apply only to
Payoff Properties. It is understood and agreed that, whether or not Purchaser
gives an Objection Notice with respect thereto for a Payoff Property, any deeds
of trust and/or mortgages which secure a Note for a Payoff Property
(collectively, a "Deed of Trust") shall not be deemed Permitted Exceptions for
such Property, whether Purchaser gives further written notice of such or not,
and shall be paid off, satisfied, discharged and/or cured from proceeds of the
Purchase Price at Closing.

 4.6. Subsequently Disclosed Exceptions. If at any time after the expiration of
the Feasibility Period, an update to any Title Commitment discloses any
additional item that materially adversely affects title to the applicable
Property which was not disclosed on any version of the Title Commitment
delivered to Purchaser during the Feasibility Period (the "New Exception"),
Purchaser shall have a period of 5 days from the date of its receipt of such
update (the "New Exception Review Period") to review and notify the applicable
Seller in writing of Purchaser's approval or disapproval of the New Exception.
If Purchaser disapproves of the New Exception, the applicable Seller may, in
that Seller's sole discretion, notify Purchaser as to whether it is willing to
cure the New Exception. If such Seller elects to cure the New Exception, that
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the New Exception. If such Seller fails to deliver a notice to Purchaser within
3 days after the expiration of the New Exception Review Period, that Seller
shall be deemed to have elected not to cure the

New Exception. If Purchaser is dissatisfied with such Seller's response, or lack
thereof, Purchaser may, as its exclusive remedy elect either: (i) to terminate
this Contract by notice to Sellers' Representative, in which event the Deposit
shall be promptly returned to Purchaser or (ii) to waive the New Exception and
proceed with the transactions contemplated by this Contract, in which event
Purchaser shall be deemed to have approved the New Exception. If Purchaser fails
to notify the Sellers' Representative of its election to terminate this Contract
in accordance with the foregoing clause within 6 days after the expiration of
the New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.

4.7.

[Intentionally left blank].

 4.8. Purchaser Financing. Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser's acquisition of such funds shall
not be a contingency to the Closing.

4.9. Housing Assistance Program Vouchers. Purchaser recognizes and agrees that
the Properties are and may become the subject of one or more Housing Assistance
Payment voucher (tenant based) contracts (collectively, the "HAP Contracts"),
which regulate Section 8 payments to the Properties under existing vouchers
administered by the local housing authorities (collectively, the "Housing
Authority"). Within 5 calendar days after the Effective Date, Sellers agree to
deliver or make available to Purchaser as part of the Materials, copies of the
HAP Contracts which are in Sellers' possession or reasonable control (subject to
Section 3.5.2). At Closing, Purchaser either (a) shall assume all obligations
under the HAP Contracts and accept title to the Properties subject to the same,
or (b) the existing HAP Contracts shall be terminated, and Purchaser shall enter
into replacement Housing Assistance Payment contracts which are acceptable to
the Housing Authority (either (a) or (b) meaning the "HAP Assumption"). No later
than 15 days after the Effective Date, Purchaser, at its sole cost and expense,
shall submit all applications, documents, information, materials, and fees to
the Housing Authority, required in order for the Housing Authority to approve
Purchaser's request for pre-approval as an entity qualified to assume the HAP
Contracts, and shall diligently proceed using its best efforts to obtain such
pre-approval as soon as possible. Purchaser agrees to provide Seller's
Representative with copies of such applications no later than 5 Business Days
after submittal thereof to the Housing Authority. Purchaser shall make such
filings with the Housing Authority, deliver such documents, pay such fees and
costs (if any), and pay such reserves, impounds, escrows and other amounts (if
any) post-Closing as required by the Housing Authority with respect to the HAP
Contracts (which may include, but not be limited to, a change in ownership form,
name of the new owner, name of the property manager, evidence that title to the
applicable Property has transferred and an IRS form W-9). From and after the
Effective Date, Sellers shall promptly deliver to Purchaser copies of any new
HAP Contracts entered into by Sellers after the Effective Date with respect to
the Properties. The provisions of this Section 4.9 shall survive Closing, and
Purchaser shall accomplish the HAP Assumption after the Closing and Sellers
shall have no obligations with respect to such HAP Assumption; provided, however
Sellers agree to reasonably cooperate with Purchaser to accomplish the HAP
Assumption (to the extent necessary) at no out of pocket cost to Sellers.

ARTICLE V CLOSING

 5.1. Closing Date. The Closing shall occur 30 days following the expiration of
the Feasibility Period at the time set forth in Section 2.2.4 (the "Closing
Date") through an escrow with Escrow Agent, whereby the Sellers, Purchaser and
their attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means. Notwithstanding the foregoing
to the contrary, any Seller shall have the option, by delivering written notice
to Purchaser, to extend the Closing Date to the last Business Day of the month
in which the Closing Date otherwise would occur pursuant to the preceding
sentence, in connection with any Seller's payment in full of its Note (the "Loan
Payoff'), and the exercise of such option shall extend the Closing Date for all
Properties. Further, the Closing Date may be extended without penalty at the
option of any Seller to a date not later than 45 days following the Closing Date
specified in the first sentence of this paragraph above (or, if applicable, as
extended by any Seller pursuant to the second sentence of this paragraph). If
Sellers elect to extend the Closing Date as provided above, Seller's
Representative shall deliver written notice thereof to Purchaser not less than
10 days prior to the previously scheduled Closing Date.

 5.2. Seller Closing Deliveries. No later than I Business Day prior to the
Closing Date, each Seller shall, with respect to each Property to be conveyed by
such Seller hereunder, deliver to Escrow Agent, each of the following items:

5.2.1. Special Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2. A Bill of Sale in the form attached as Exhibit C.

5.2.3. Two (2) originals of a General Assignment in the form attached as Exhibit
D (the "General Assignment").

5.2.4. Two (2) originals of an Assignment of Leases and Security Deposits in the
form attached as Exhibit E (the "Leases Assignment").

5.2.5. A letter in the form attached hereto as Exhibit F prepared and addressed
by Purchaser and countersigned by such Seller to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the "Vendor Terminations").

5.2.6. The applicable Seller's closing statement.

5.2.7. A title affidavit or an indemnity form reasonably acceptable to such
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.8. A certification of such Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.9. Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing such Seller's
authority to consummate this transaction.

5.2.10. Updated Rent Rolls from each Seller effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Rent Rolls shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1.

5.2.11. Updated Property Contracts Lists from each Seller effective as of a date
no more than 3 Business Days prior to the Closing Date; provided, however, that
the content of such updated Property Contracts Lists shall in no event expand or
modify the conditions to Purchaser's obligation to close as specified under
Section 8.1.

5.3. Purchaser Closing Deliveries. No later than 1 Business Day prior to the
Closing Date (except for the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.4), Purchaser shall deliver to
the Escrow Agent (for disbursement to the applicable Seller upon the Closing)
the following items with respect to each Property being conveyed at the Closing:

5.3.1. The full Purchase Price for such Property (with credit for the Applicable
Share of the Deposit), plus or minus the adjustments or prorations required by
this Contract.

5.3.2. A title affidavit or an indemnity form (pertaining to Purchaser's
activity on the applicable Property prior to Closing), reasonably acceptable to
Purchaser, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.3.3. Any declaration or other statement which may be required to be submitted
to the local assessor.

5.3.4. Purchaser's closing statement.

5.3.5. Two (2) countersigned counterparts of the General Assignment. 5.3.6. Two
(2) countersigned counterparts of the Leases Assignment.

5.3.7. Notification letters to all Tenants at such Property prepared and
executed by Purchaser in the form attached hereto as Exhibit G.

5.3.8. The Vendor Terminations.

5.3.9. Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10. Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.11. [Intentionally left blank].

5.4. Closing Prorations and Adjustments. The prorations set forth in this
Section 5.4 shall be on a Property-by-Property basis and not among, or between,
Properties, and shall not be allocated on an Applicable Share basis.

5.4.1. General. With respect to each Property, all normal and customarily
proratable items, including, without limitation, collected rents, operating
expenses, personal property taxes, other operating expenses and fees, shall be
prorated as of the Closing Date, the applicable Seller being charged or
credited, as appropriate, for all of the same attributable to the period up to
the Closing Date (and credited for any amounts paid by the applicable Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date. Each Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing.

5.4.2. Operating Expenses. With respect to each Property, all of the operating,
maintenance, taxes (other than real estate taxes), and other expenses incurred
in operating such Property that such Seller customarily pays, and any other
costs incurred in the ordinary course of business for the management and
operation of such Property, shall be prorated on an accrual basis. Each Seller
shall pay all such expenses that accrue prior to the Closing Date and Purchaser
shall pay all such expenses that accrue from and after the Closing Date.

5.4.3. Utilities. With respect to each Property, the final readings and final
billings for utilities will be made if possible as of the Closing Date, in which
case each Seller shall pay all such bills as of the Closing Date and no
proration shall be made at the Closing with respect to utility bills. Otherwise,
a proration shall be made based upon the parties' reasonable good faith
estimate. Each Seller shall be entitled to the return of any deposit(s) posted
by it with any utility company, and such Seller shall notify each utility
company serving its Property to terminate its account, effective as of noon on
the Closing Date.

5.4.4. Real Estate Taxes. Any real estate ad valorem or similar taxes for a
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved. The proration of real property
taxes or installments of assessments shall be based upon the assessed valuation
and tax rate figures (assuming payment at the earliest time to allow for the
maximum possible discount) for the year in which the Closing occurs to the
extent the same are available; provided, however, that in the event that actual
figures (whether for the assessed value of such Property or for the tax rate)
for the year of Closing are not available at the Closing Date, the proration
shall be made using figures from the preceding year (assuming payment at the
earliest time to allow for the maximum possible discount). The proration of real
property taxes or installments of assessments shall be final and not subject to
re-adjustment after Closing.

5.4.5. Property Contracts. Purchaser shall assume at Closing the obligations
under the Property Contracts assumed by Purchaser; however, operating expenses
shall be prorated under Section 5.4.2.

5.4.6. Leases.

 5.4.6.1 With respect to each Property, all collected rent (whether fixed
monthly rentals, additional rentals, escalation rentals, retroactive rentals,
operating cost pass­throughs or other sums and charges payable by Tenants under
the Leases), income and expenses from any portion of a Property shall be
prorated as of the Closing Date. Purchaser shall receive all collected rent and
income attributable to dates from and after the Closing Date. Each Seller shall
receive all collected rent and income attributable to dates prior to the Closing
Date. Notwithstanding the foregoing, no prorations shall be made in relation to
either (a) non-delinquent rents which have not been collected as of the Closing
Date, or (b) delinquent rents existing, if any, as of the Closing Date (the
foregoing (a) and (b) referred to herein as the "Uncollected Rents"). In
adjusting for Uncollected Rents, no adjustments shall be made in a Seller's
favor for rents which have accrued and are unpaid as of the Closing, but
Purchaser shall pay to such Seller such accrued Uncollected Rents as and when
collected by Purchaser. Purchaser agrees to bill Tenants of the Properties for
all Uncollected Rents and to take reasonable actions to collect Uncollected
Rents. Notwithstanding the foregoing, Purchaser's obligation to collect
Uncollected Rents shall be limited to Uncollected Rents of not more than 90 days
past due, and Purchaser's collection of rents shall be applied, first, towards
current rent due and owing under the Leases, and, second, to Uncollected Rents..
After the Closing, each Seller shall continue to have the right, but not the
obligation, in its own name, to demand payment of and to collect Uncollected
Rents owed to such Seller by any Tenant, which right shall include, without
limitation, the right to continue or commence legal actions or proceedings
against any Tenant and the delivery of the Leases Assignment shall not
constitute a waiver by any Seller of such right; provided however, that the
foregoing right of each Seller shall be limited to actions seeking monetary
damages and, in no event, shall any Seller seek to evict any Tenants in any
action to collect Uncollected Rents. Purchaser agrees to cooperate with each
Seller in connection with all efforts by such Seller to collect such Uncollected
Rents and to take all steps, whether before or after the Closing Date, as may be
necessary to carry out the intention of the foregoing, including, without
limitation, the delivery to each Seller, within 7 days after a written request,
of any relevant books and records (including, without limitation, rent
statements, receipted bills and copies of tenant checks used in payment of such
rent), the execution of any and all consents or other documents, and the
undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by such Seller; provided, however, that Purchaser's obligation
to cooperate with a Seller pursuant to this sentence shall not obligate
Purchaser to terminate any Tenant Lease with an existing Tenant or evict any
existing Tenant from a Property.

 5.4.6.2 At Closing, with respect to each Property, Purchaser shall receive a
credit against the applicable Purchase Price in an amount equal to the received
and unapplied balance of all cash (or cash equivalent) Tenant Deposits,
including, but not limited to, security, damage or other refundable deposits
paid by any of the Tenants to secure their respective obligations under the
Leases, together, in all cases, with any interest payable to the Tenants
thereunder as may be required by their respective Tenant Lease or state law (the
"Tenant Security Deposit Balance"). Any cash (or cash equivalents) held by a
Seller which constitutes the Tenant Security Deposit Balance shall be retained
by the applicable Seller in exchange for the foregoing credit against the
applicable Purchase Price and shall not be transferred by such Seller pursuant
to this Contract (or any of the documents delivered at Closing), but the
obligation with respect to the Tenant Security Deposit Balance nonetheless

shall be assumed by Purchaser. The Tenant Security Deposit Balance shall not
include any non-refundable deposits or fees paid by Tenants to any Seller,
either pursuant to the Leases or otherwise.

5.4.7. [Intentionally left blank].

5.4.8. Insurance. No proration shall be made in relation to insurance premiums
and insurance policies will not be assigned to Purchaser. Seller shall have the
risk of loss of the Properties until 11:59 p.m. the day prior to the Closing
Date, after which time the risk of loss shall pass to Purchaser and Purchaser
shall be responsible for obtaining its own insurance thereafter.

5.4.9. Employees. Each Seller's and such Seller's manager's and on-site
employees for all Properties shall have their employment at the applicable
Property terminated as of the Closing Date.

5.4.10. Closing Costs. With respect to each Property, Purchaser shall pay any
transfer, sales, use, gross receipts or similar taxes, the cost of recording any
instruments required to discharge any liens or encumbrances against such
Property, any premiums or fees required to be paid by Purchaser with respect to
the applicable Title Policy pursuant to Section 4.1, and one-half of the
customary closing costs of the Escrow Agent. Each Seller shall pay the base
premium for its Title Policy to the extent required by Section 4.1, and one-half
of the customary closing costs of the Escrow Agent.

5.4.11. Utility Contracts. If any Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for its Property or a
group of properties (including such Property) (a "Utility Contract"), or an
affiliate of such Seller has entered into a Utility Contract, such Utility
Contract shall be identified on the Seller Information Schedule and, as set
forth on the Seller Information Schedule, either (a) Purchaser either shall
assume the Utility Contract with respect to such Property, or (b) the reasonably
calculated costs of the Utility Contract attributable to such Property from and
after the Closing shall be paid to the applicable Seller at the Closing and such
Seller shall remain responsible for payments under the Utility Contract.

5.4.12. Possession. Possession of each Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3. To the extent reasonably
available to each Seller, originals or copies of its Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and such Seller's books and records relating to its Property to be
conveyed by such Seller (other than proprietary information) (collectively,
"Seller's Property-Related Files and Records") regarding the applicable Property
shall be made available to Purchaser at such Property after the Closing.
Purchaser agrees, for a period of not less than 3 years after the Closing (the
"Records Hold Period"), to (a) provide and allow the applicable Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof at such Seller's sole cost and expense, and (b)
reasonably maintain and preserve Seller's Property-Related Files and Records. If
at any time after the Records Hold Period, Purchaser

desires to dispose of any Seller's Property-Related Files and Records, Purchaser
must first provide the applicable Seller prior written notice (the "Records
Disposal Notice"). Such Seller shall have a period of 30 days after receipt of
the Records Disposal Notice to enter the applicable Property (or such other
location where such records are then stored) and remove or copy, at such
Seller's sole cost and expense, those of Seller's Property-Related Files and
Records that such Seller desires to retain.

 5.5. Post Closing Adiustments. Purchaser or a Seller may request that Purchaser
and such Seller undertake to re-adjust any item on the Proration Schedule (or
any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items for any Property (a)
after the expiration of 60 days after Closing, or (b) subject to such 60-day
period, unless such items exceed $5,000.00 in magnitude (either individually or
in the aggregate) with respect to such Property.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

 6.1. Seller's Representations. Except, in all cases, for any fact, information
or condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, each Seller, individually and severally with respect only
to itself and its Property, represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date; provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1,:

6.1.1. Such Seller is validly existing and in good standing under the laws of
the state of its formation set forth on the Seller Information Schedule; and,
subject to Section 8.2.4, has or at the Closing shall have the entity power and
authority to sell and convey its Property and to execute the documents to be
executed by such Seller and prior to the Closing will have taken as applicable,
all corporate, partnership, limited liability company or equivalent entity
actions required for the execution and delivery of this Contract, and the
consummation of the transactions contemplated by this Contract. The compliance
with or fulfillment of the terms and conditions hereof will not conflict with,
or result in a breach of, the terms, conditions or provisions of, or constitute
a default under, any contract to which such Seller is a party or by which such
Seller is otherwise bound, which conflict, breach or default would have a
material adverse affect on such Seller's ability to consummate the transaction
contemplated by this Contract or on the Property. Subject to Section 8.2.4, this
Contract is a valid, binding and enforceable agreement against such Seller in
accordance with its terms;

6.1.2. Such Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3. Except as set forth on the Seller Information Schedule and for (a) any
actions by such Seller to evict Tenants under its Leases ,or (b) any matter
covered by such Seller's current insurance policy(ies), to such Seller's
knowledge, there are no actions,

proceedings, litigation or governmental investigations or condemnation actions
either pending or threatened against such Seller's Property;

6.1.4. To such Seller's knowledge, such Seller has not received any written
notice from a governmental agency of any uncured material violations of any
federal, state, county or municipal law, ordinance, order, regulation or
requirement affecting such Seller's Property; and

6.1.5. To such Seller's knowledge, such Seller has not received any written
notice of any material default by such Seller under any of its Property
Contracts that will not be terminated on the Closing Date.

6.1.6. To such Seller's knowledge, the applicable Rent Roll (as updated pursuant
to Section 5.2.10) is accurate in all material respects.

6.1.7. To such Seller's knowledge, the applicable Property Contracts List (as
updated pursuant to Section 5.2.11) is accurate in all material respects.

6.1.8. Such Seller has not, and as of the Closing such Seller shall not have (A)
made a general assignment for the benefit of creditors, (B) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
such Seller's creditors, (C) suffered the appointment of a receiver to take
possession of all, or substantially all, of such Seller's assets, which remains
pending as of such time, (D) suffered the attachment or other judicial seizure
of all, or substantially all, of such Seller's assets, which remains pending as
of such time, (E) admitted in writing its inability to pay its debts as they
come due, or (F) made an offer of settlement, extension or composition to its
creditors generally.

6.1.9. To such Seller's knowledge, there are no condemnation proceedings pending
or threatened that would result in the taking of any portion of such Seller's
Property. To such Seller's knowledge, such Seller has not received any written
notice of any special assessment proceedings affecting such Seller's Property.

6.2. AS-IS. Except for Seller's Representations, each Property is expressly
purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS." The Purchase
Price for each Property and the terms and conditions set forth herein are the
result of arm's-length bargaining between entities familiar with transactions of
this kind, and said price, terms and conditions reflect the fact that Purchaser
shall have the benefit of, and, except for Seller's Representations, is not
relying upon, any information provided by Sellers or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Sellers or Broker, including, without limitation, any relating
to the value of any Property, the physical or environmental condition of any
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of any Property with any
regulation, or any other attribute or matter of or relating to any Property
(other than any covenants of title contained in the Deed conveying a Property
and Seller's Representations with respect to such Property). Purchaser agrees
that Sellers shall not be responsible or liable to Purchaser for any defects,
errors or omissions, or on account of any conditions affecting the Properties.
Purchaser, its successors and assigns, and anyone claiming by, through or under

Purchaser, hereby fully releases each of Seller's Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against any of Seller's
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Properties
except for claims or causes of action arising from the fraud or
misrepresentation of any Seller. Purchaser represents and warrants that, as of
the date hereof and as of the Closing Date, it has and shall have reviewed and
conducted such independent analyses, studies (including, without limitation,
environmental studies and analyses concerning the presence of lead, asbestos,
water intrusion and/or fungal growth and any resulting damage, PCBs and radon in
and about the Properties), reports, investigations and inspections as it deems
appropriate in connection with the Properties. If Sellers provide or have
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Properties, including, without
limitation, the offering prepared by Broker, Purchaser and Sellers agree that
Sellers have done so or shall do so only for the convenience of the parties,
subject to Seller's Representations, Purchaser shall not rely thereon and the
reliance by Purchaser upon any such documents, summaries, opinions or work
product shall not create or give rise to any liability of or against any of
Seller's Indemnified Parties. Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Sellers with
respect to current and future applicable zoning or building code requirements or
the compliance of the Properties with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the
Properties, the continuation of contracts, continued occupancy levels of the
Properties, or any part thereof, or the continued occupancy by tenants of any
Leases or, without limiting any of the foregoing, occupancy at Closing. Prior to
Closing, each Seller shall have the right, but not the obligation, to enforce
its rights against any and all of its Property occupants, guests or tenants.
Purchaser agrees that the departure or removal, prior to Closing, of any of such
guests, occupants or tenants shall not be the basis for, nor shall it give rise
to, any claim on the part of Purchaser, nor shall it affect the obligations of
Purchaser under this Contract in any manner whatsoever; and Purchaser shall
close title and accept delivery of the applicable Deed with or without such
tenants in possession and without any allowance or reduction in the applicable
Purchase Price under this Contract. Purchaser hereby releases Sellers from any
and all claims and liabilities relating to the foregoing matters except for
claims and liabilities arising from or in any way connected with the fraud or
misrepresentation of any Seller.

6.3. Survival of Seller's Representations. Sellers and Purchaser agree that
Seller's Representations shall survive Closing for a period of 6 months (the
"Survival Period"). No Seller shall have liability after the Survival Period
with respect to any of its Seller's Representations contained herein except to
the extent that Purchaser has requested arbitration against such Seller during
the Survival Period for breach of any of such Seller's Representations. Each
Seller shall be liable only for the breach of its own Seller's Representations.
Further, the liability for each Seller for breach of its Seller's
Representations shall be limited to, and capped at, $150,000 for such Seller's
Property for which a breach of Seller's Representations occurred, on a
Property-by-Property basis if a Seller is selling more than one Property. Such
cap on liability shall apply for any individual breach or in the aggregate for
all breaches of such Seller's Representations with respect to such Property.
Purchaser shall not be entitled to bring any claim for a breach of Seller's
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser for a Property exceeds $5,000. In the event
that a Seller

breaches any representation contained in Section 6.1 and Purchaser had knowledge
of such breach prior to the Closing Date, and elected to close regardless,
Purchaser shall be deemed to have waived any right of recovery, and such Seller
shall not have any liability in connection therewith.

 6.4. Definition of Seller's Knowledge. Any representations and warranties made
"to the knowledge of such Seller" shall not be deemed to imply any duty of
inquiry. For purposes of this Contract, the term Seller's "knowledge" shall mean
and refer only to actual knowledge of the Regional Property Manager of such
Seller and shall not be construed to refer to the knowledge of any other
partner, officer, director, agent, employee or representative of such Seller, or
Ay affiliate of such Seller, or to impose upon such Regional Property Manager
any duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Regional Property Manager any
individual personal liability.

 6.5. Representations and Warranties of Purchaser. For the purpose of inducing
Sellers to enter into this Contract and to consummate the sale and purchase of
the Properties in accordance herewith, Purchaser represents and warrants to
Sellers the following as of the Effective Date and as of the Closing Date:

6.5.1. Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of California.

6.5.2. Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.

6.5.3. The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Purchaser is
a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract. This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.4. No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Sellers.

6.5.5. Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Sellers or any representative of Sellers
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Properties.

6.5.6. The Broker and its affiliates do not, and will not at the Closing, have
any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires any Property at the Closing), nor has

Purchaser or any affiliate of Purchaser granted (as of the Effective Date or the
Closing Date) the Broker or any of its affiliates any right or option to acquire
any direct or indirect legal, beneficial, economic or voting interest in
Purchaser.

6.5.7. Purchaser is not a Prohibited Person.

6.5.8. To Purchaser's knowledge, none of its investors, affiliates or brokers or
other agents (if any), acting or benefiting in any capacity in connection with
this Contract is a Prohibited Person.

6.5.9. The funds or other assets Purchaser will transfer to Sellers under to
this Contract are not the property of, or are not beneficially owned, directly
or indirectly, by a Prohibited Person.

6.5.10. The funds or other assets Purchaser will transfer to Seller under this
Contract are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).

6.6. Definition of Purchaser's Knowledge. Any representations and warranties
made "to the knowledge of Purchaser" shall not be deemed to imply any duty of
inquiry. For purposes of this Contract, the term Purchaser's "knowledge" shall
mean and refer only to actual knowledge of Kurt E. Houtkooper or David Nelson
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of Purchaser, or any
affiliate of Purchaser, or to impose upon Kurt E. Houtkooper or David Nelson any
duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon Kurt E. Houtkooper or upon David Nelson any
individual personal liability.

ARTICLE VII
OPERATION OF THE PROPERTIES

7.1. Leases and Property Contracts. During the period of time from the Effective
Date to the Closing Date, in the ordinary course of business each Seller may,
with respect to its Property, enter into new Property Contracts, new Leases,
renew existing Leases or modify, terminate or accept the surrender or forfeiture
of any of the Leases, modify any Property Contracts, or institute and prosecute
any available remedies for default under any Lease or Property Contract without
first obtaining the written consent of Purchaser; provided, however, each Seller
agrees that (a) any Seller may only enter into any such new Property Contracts
if it is terminable on not more than thirty (30) days' prior notice and (b) no
new or renewed Leases shall have a term in excess of 1 year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed. Each Seller shall terminate at or prior to the Closing,
at no cost or expense to Purchaser, any and all management agreements affecting
such Seller's Property. Provided that the Closing occurs on the last Business
Day of the calendar month, Seller agrees that at the Closing (a) Seller will
deliver to Purchaser the same number (or less) of Tenant Units which were vacant
and not in Rent-Ready Condition on the date that the Feasibility Period expired,
or (b) Purchaser shall receive a credit against the Purchase Price in an amount
equal to the product of (i) the number of additional Tenant Units on the date of
the Closing that are vacant and not in Rent-Ready Condition in excess of the
number of Tenant Units that were vacant and not in Rent-Ready Condition on the
date that the Feasibility Period expired, and (ii) $500.00.

 7.2. General Operation of Property. Except as specifically set forth in this
Article VII, each Seller shall operate its Property after the Effective Date in
the ordinary course of business, and except as necessary in such Seller's sole
discretion to address (a) any life or safety issue at its Property or (b) any
other matter which in such Seller's reasonable discretion materially adversely
affects the use, operation or value of such Property, such Seller will not make
any material alterations to its Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

 7.3. Liens. Other than utility easements and temporary construction easements
granted by a Seller in the ordinary course of business, each Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to its Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld or delayed. If Purchaser approves any such subsequent lien or
encumbrance, the same shall be deemed a Permitted Encumbrance for all purposes
hereunder. In addition, at the time of Closing, each Seller shall cause to be
paid in full all obligations under any outstanding written or oral contracts
made by such Seller for any improvements to such Seller's Property, and each
Seller shall cause to be discharged all mechanics' and materialmen's liens
arising from any labor or materials furnished to such Seller's Property prior to
the time of Closing.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

 8.1. Purchaser's Conditions to Closing. Purchaser's obligation to close under
this Contract, shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:

8.1.1. All of the documents required to be delivered by Sellers to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.1.2. Each of Seller's Representations shall be true in all material respects
as of the Closing Date;

8.1.3. Each Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by such Seller hereunder; and

8.1.4. No Seller nor any of Seller's general partners shall be a debtor in any
bankruptcy proceeding nor shall have been in the last 6 months a debtor in any
bankruptcy proceeding.

                        8.1.5. There shall not be pending or, to the knowledge
of either Purchaser or the applicable Seller, any litigation or threatened
litigation which, if determined adversely, would restrain the consummation of
any of the transactions contemplated by this Contract or declare illegal,
invalid or nonbinding any of the covenants or obligations of any Seller.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1. If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4 or 8.1.5 is not
met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price
for any Property, or (b) notify Sellers' Representative in writing of
Purchaser's decision to terminate this Contract for the Property for which there
was such a failure of condition or default (a "Termination Notice"). If the
condition set forth. in Section 8.1.2 is not met, Seller shall not be in default
pursuant to Section 10.2, and Purchaser may, as its sole and exclusive remedy
either (x) provide a Termination Notice to Sellers' Representative to terminate
this Contract for the Property for which there was such a failure of condition,
or (y) waive such condition and proceed to Closing on the Closing Date with no
offset or deduction from the Purchase Price for any Property.

If Sellers' Representative receives a Termination Notice, Sellers'
Representative may, within 3 Business Days after receiving the Termination
Notice, give Purchaser written notice (a "Reinstatement Notice") that Purchaser
either must purchase all of the Properties or terminate this Contract for all of
the Properties. If Sellers' Representative either fails to provide a
Reinstatement Notice within such time frame, or Sellers' Representative provides
written notice to Purchaser stating that Purchaser may terminate this Contract
for the Property for which there was such a failure of condition, then Purchaser
shall be entitled to terminate this Contract for the Property for which there
was such a failure of condition and receive a return of the Applicable Share of
the Deposit from the Escrow Agent, Purchaser shall, within 3 Business Days after
receiving a Reinstatement Notice, give Sellers' Representative written notice of
whether it desires to purchase all of the Properties or terminate this Contract
in its entirety. Purchaser's failure to provide Sellers' Representative with
written notice within such time frame, that it desires to terminate this
Contract in its entirety, shall be deemed Purchaser's decision to purchase all
of the Properties.

8.2. Sellers' Conditions to Closing. Without limiting any of the rights of any
Seller elsewhere provided for in this Contract, each Seller's obligation to
close with respect to conveyance of its Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1. All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.2.2. Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3. Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

 

8.2.4. Such Seller shall have received all consents, documentation and approvals
necessary to consummate and facilitate the transactions contemplated hereby,
including, without limitation, a tax free exchange pursuant to Section 13.18
(and the amendment of such Seller's (or such Seller's affiliates' partnership or
other organizational documents in connection therewith) (a) from Seller's
partners, members, managers, shareholders or directors to the extent required by
Seller's (or Seller's affiliates') organizational documents, and (b) as required
by law;

8.2.5. [Intentionally left blank].

8.2.6. There shall not be pending or, to the knowledge of either Purchaser or
the applicable Seller, any litigation or threatened litigation which, if
determined adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser.

If any of the foregoing conditions in Sections 8.2.1, through 8.2.6 to a
Seller's obligation to close with respect to conveyance of its Property under
this Contract are not met, such Seller may (a) waive any of the foregoing
conditions and proceed to Closing on the Closing Date, (b) terminate this
Contract either in its entirety or with respect to its Property, and, if such
failure constitutes a default by Purchaser, exercise any of its remedies under
Section 10.1. If a Seller terminates this Contract with respect to its Property,
the remaining Sellers may elect either to terminate this Contract or proceed to
close the remaining Properties. The termination of this Contract by any Seller
pursuant to this Section 8.2 shall be exercised by written notice from Sellers'
Representative to Purchaser by 12:00 p.m. of the Closing Date. If a Seller
terminates this Contract with respect to its Property, and thereafter the
remaining Sellers elect to proceed to close the remaining Properties, then in
such event, Escrow Agent shall return to Purchaser the Applicable Share of the
Deposit as it relates to the Property that is not being acquired by Purchaser.

ARTICLE IX BROKERAGE

9.1. Indemnity. Each Seller, severally and individually, represents and warrants
to Purchaser that it has dealt only with Cushman & Wakefield, 1050 17'1' Street,
Suite 1400, Denver, Colorado PostalCode80265 ("Broker") in connection with this
Contract. Each Seller, severally and individually, and Purchaser each represents
and warrants to the other that, other than Broker, it has not dealt with or
utilized the services of any other real estate broker, sales person or finder in
connection with this Contract, and each party agrees to indemnify, hold
harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder's fees
arising from or attributable to the acts or omissions of the indemnifying party.

9.2. Broker Commission. If the Closing occurs, each Seller agrees to pay Broker
a commission according to the terms of a separate contract. Broker shall not be
deemed a party or third party beneficiary of this Contract. As a condition to
each Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES

10.1. Purchaser Default. If Purchaser defaults in its obligations hereunder to
(a) deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to Sellers the deliveries
specified under Section 5.3, on the date required thereunder, or (c) deliver the
Purchase Price for each Property at the time required by Section 2.2.4 and close
on the purchase of the Properties on the Closing Date, then, immediately and
without the right to receive notice or to cure pursuant to Section 2.3.3,
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Applicable Share of the Deposit to each Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Properties. If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Sellers' Representative, then Purchaser shall forfeit the Deposit,
and the Escrow Agent shall deliver the Applicable Share of the Deposit to each
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property. The Deposit is liquidated damages and recourse to the
Deposit is, except for Purchaser's indemnity and confidentiality obligations
hereunder, Sellers' sole and exclusive remedy for Purchaser's failure to perform
its obligation to purchase the Properties or breach of a representation or
warranty. Sellers expressly waive the remedies of specific performance and
additional damages for such default by Purchaser. SELLERS AND PURCHASER
ACKNOWLEDGE THAT SELLERS' DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE
DEPOSIT IS A REASONABLE ESTIMATE OF SELLERS' DAMAGES RESULTING FROM A DEFAULT BY
PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY. SELLERS AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE
AMOUNT OF DAMAGES DUE SELLERS, AND SHALL BE SELLERS' EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.

10.2. Seller Default. If a Seller, prior to the Closing, defaults in its
covenants, or obligations under this Contract, including to sell its Property as
required by this Contract and such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser's election and as Purchaser's
sole and exclusive remedy, Purchaser may either (a) subject to the Conditions
below, seek specific performance of the defaulting Seller's obligations to
deliver its Deed pursuant to this Contract (but not damages), or (b) give a
Termination Notice to Sellers' Representative of Purchaser's decision to
terminate this Contract for the Property for which there was such a default and
receive a return of the Applicable Share of the Deposit from the Escrow Agent.
If Sellers' Representative receives a Termination Notice, Sellers'
Representative may, within 3 Business Days after receiving the Termination
Notice, give Purchaser a Reinstatement Notice that Purchaser either must
purchase all of the Properties or terminate this Contract for all of the
Properties. Purchaser shall, within 3 Business Days after receiving a
Reinstatement Notice, give Sellers' Representative notice of whether it desires
to purchase all of the Properties or terminate this Contract in its entirety;
Purchaser's failure to provide Sellers' Representative notice that it desires to
terminate this Contract in its entirety shall

be deemed Purchaser's decision to purchase all of the Properties. If this
Contract is terminated in whole or in part, Purchaser shall recover the
Applicable Share of Deposit for the terminated Properties and Purchaser may
recover, as its sole recoverable damages (but without limiting its right to
receive a refund of the Applicable Share of the Deposit), its direct and actual
out-of-pocket expenses and costs (documented by paid invoices to third parties)
in connection with the Properties for which this Contract has been terminated,
which damages shall not exceed $35,000 per terminated Property. Purchaser may
seek specific performance of defaulting Seller's obligation to deliver the Deed
pursuant to this Contract only if, as a condition precedent to initiating such
litigation for specific performance, Purchaser first shall (i) deliver the total
Purchase Price and all Purchaser Closing documents to Escrow Agent in accordance
with the requirements of this Contract, including, without limitation, Section
2.2.4 and 53; (ii) not otherwise be in default under this Contract; and (iii)
file suit therefor with the court on or before the 90th day after the Closing
Date. If this Contract is terminated in whole or in part, Purchaser agrees that
it shall promptly deliver to each Seller an assignment of all of Purchaser's
right, title and interest in and to (together with possession of) all plans,
studies, surveys, reports, and other materials paid for with the out-of-pocket
expenses reimbursed by Sellers pursuant to the foregoing sentence. SELLERS AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE
AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLERS, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY ANY SELLER OF ITS REPRESENTATIONS,
WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT. UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLERS FOR
ANY BREACH BY A SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS
OBLIGATIONS UNDER THIS CONTRACT. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE
ANY LIS PENDENS OR ANY LIEN AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AN ACTION SEEKING SUCH REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1. Major Damage. If a Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost of repair is more than $250,000, then
the applicable Seller shall have no obligation to repair such damage or
destruction and shall notify Purchaser in writing of such damage or destruction
(the "Damage Notice"). Within 10 days after Purchaser's receipt of the Damage
Notice, Purchaser may elect at its option to give a Termination Notice for the
damaged Property to Sellers' Representative. If Sellers' Representative receives
a Termination Notice, Sellers' Representative may, within 3 Business Days after
receiving the Termination Notice, give Purchaser a Reinstatement Notice that
Purchaser either must purchase all of the Properties or terminate this Contract
for all of the Properties. Purchaser shall, within 3 Business Days after
receiving a Reinstatement Notice, give Sellers' Representative notice of whether
it desires to purchase all of the Properties or terminate this Contract in its
entirety; Purchaser's

failure to provide Sellers' Representative notice that it desires to terminate
this Contract in its entirety shall be deemed Purchaser's decision to purchase
all of the Properties. If this Contract is not terminated, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price for the damaged Property notwithstanding any such damage or
destruction, and Purchaser shall, at Closing, execute and deliver an assignment
and assumption (in a form reasonably required by the applicable Seller) of such
Seller's rights and obligations with respect to the insurance claim and related
to such casualty, and thereafter Purchaser shall receive all remaining insurance
proceeds pertaining to such claim (plus a credit against the applicable Purchase
Price at Closing in the amount of any deductible payable by the applicable
Seller in connection therewith and not spent by such Seller for demolition, site
cleaning, restoration or other repairs). If this Contract is terminated in whole
or in part from such damage, Purchaser shall recover the Applicable Share of the
Deposit for the terminated Properties.

11.2. Minor Damage. If a Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of repair is equal to or less than
$250,000, this transaction shall be closed in accordance with the terms of this
Contract, notwithstanding the damage or destruction; provided, however, the
applicable Seller shall make such repairs to the extent of any recovery from
insurance carried on such Property if such repairs can be reasonably effected
before the Closing. Subject to Section 11.3, if the applicable Seller is unable
to effect such repairs prior to Closing, then Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by the applicable Seller) of such Seller's rights and obligations with respect
to the insurance claim and related to such casualty, and thereafter Purchase
shall receive all remaining insurance proceeds pertaining to such claim (plus a
credit at Closing against the applicable Purchase Price for the damaged Property
in the amount of any deductible payable by the applicable Seller in connection
therewith and not spent by such Seller for demolition, site cleaning,
restoration or other repairs).

11.3. Repairs. To the extent that a Seller elects to commence any repair,
replacement or restoration of its damaged Property prior to Closing, then such
Seller shall be entitled to receive and apply available insurance proceeds to
any portion of such repair, replacement or restoration completed or installed
prior to Closing, with Purchaser being responsible for completion of such
repair, replacement or restoration after Closing from the balance of any
available insurance proceeds. To the extent that any repair, replacement or
restoration of a casualty has been commenced by the applicable Seller prior to
Closing, then the Property Contracts for such Property shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by such Seller in connection with such repair, replacement or restoration.

ARTICLE XII EMINENT DOMAIN

12.1. Eminent Domain. If, at the time of Closing, any material part of a
Property is (or previously has been) acquired, or is about to be acquired, by
any governmental agency by the powers of eminent domain or transfer in lieu
thereof (or in the event that at such time there is any notice of any such
acquisition or intent to acquire by any such governmental agency), Purchaser
shall have the right, at Purchaser's option, to give a Termination Notice to
Sellers' Representative for the Property for which there was such a
condemnation. If Sellers'

Representative receives a Termination Notice, Sellers' Representative may,
within 3 Business Days after receiving the Termination Notice, give Purchaser a
Reinstatement Notice that Purchaser either must purchase all of the Properties
or terminate this Contract for all of the Properties. Purchaser shall, within 3
Business Days after receiving a Reinstatement Notice, give Sellers'
Representative written notice of whether it desires to purchase all of the
Properties or terminate this Contract in its entirety; Purchaser's failure to
provide Sellers' Representative with written notice that it desires to terminate
this Contract in its entirety shall be deemed Purchaser's decision to purchase
all of the Properties. If this Contract is not terminated, this transaction
shall be closed in accordance with the terms of this Contract for the full
Purchase Price for the affected Property and Purchaser shall receive the full
benefit of any condemnation award. It is expressly agreed between the parties
hereto that this section shall in no way apply to customary dedications for
public purposes which may be necessary for the development of a Property. If
this Contract is terminated in whole or in part from such condemnation,
Purchaser shall recover the Applicable Share of the Deposit for the terminated
Properties.

ARTICLE XIII
MISCELLANEOUS

13.1. Binding Effect of Contract. This Contract shall not be binding on any
party until executed by both Purchaser and all Sellers. Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness. Subject to Section 13.3, this Contract shall be binding upon
and insure to the benefit of Sellers and Purchaser, and their respective
successors, heirs and permitted assigns.

13.2. Exhibits and Schedules. All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3. Assignability. Except to the extent required to comply with the provisions
of Section 13.18 related to a 1031 Exchange, this Contract is not assignable by
Purchaser without first obtaining the prior written approval of the Sellers'
Representative. Notwithstanding the foregoing, Purchaser may assign this
Contract, without first obtaining the prior written approval of the Sellers'
Representative, to one or more entities so long as (a) Purchaser is the managing
member of, managing general partner of or otherwise holds a controlling interest
in the purchasing entity(ies), (b) Purchaser is not released from its liability
hereunder, and (c) Purchaser provides written notice to Sellers' Representative
of any proposed assignment no later than 10 days prior to the Closing Date. As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.

13.4. Captions. The captions, headings, and arrangements used in this Contract
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.

13.5. Number and Gender of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

13.6. Notices. All notices, demands, requests and other communications required
or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a nationally
recognized overnight delivery service requiring a written acknowledgement of
receipt or providing a certification of delivery or attempted delivery; (c) sent
by certified or registered mail, return receipt requested; or (d) sent by
confirmed facsimile transmission or electronic delivery with an original copy
thereof transmitted to the recipient by one of the means described in
subsections (a) through (c) no later than 3 Business Days thereafter. All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:




Hamilton Zanze & Company

c/o Kurt Houtkooper

addressStreet37 Graham Street

addressStreetSuite 200B

CityplaceSan Francisco, StateCalifornia PostalCode94129

Telephone: 415-561-6800 x 109

Facsimile: 415-561-6801

with a copy to:




Craig P. Wood, Esq.

Foley & Lardner, LLP

addressStreet555 South Flower Street Suite 3500

placeCityLos Angeles, StateCA PostalCode90071

Telephone: 213-972-4555

Facsimile: 213-486-0065







 




To any Seller or Sellers' Representative:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado 80237

Attention: Mark Reoch

Telephone: 303-691-4337

Facsimile: 303-300-3261

                And:

               

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado 80237

Attention: Mr. Hwy Alcock

Telephone: 303-691-4344

Facsimile: 303-300-3282

with copy to:

John Spiegleman, Esq.
Senior Vice President AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado 80237

Telephone: 303-691-4303

Facsimile: 303-300-3260

and a copy to:

Cushman & Wakefield
1050 17th Street
Suite 1400

Denver, Colorado 80265

Attention: Pat Stucker

Telephone: 303-813-6407

Facsimile: 303-813-6499










and a copy to:







Ballard Spahr Andrews & Ingersoll, LLP

1225 17th Street, Suite 2300

Denver, Colorado 80202-5596

Attention: Beverly J. Quail, Esq. or

Alicia B. Clark, Esq.

Telephone: 303-292-2400

Facsimile: 303-296-3956

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

 

Fidelity National Title Insurance Company

Major Accounts Division

8450 E. Crescent Parkway, Suite 410

Greenwood Village, CO 80111

Attention: Valena Bloomquist

Telephone: 303-244-9198

Facsimile: 720-489-7593

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7. Governing Law and Venue. The laws of the State of Colorado shall govern
the validity, construction, enforcement, and interpretation of this Contract,
unless otherwise specified herein except for the conflict of laws provisions
thereof. Subject to Section 13.24, all claims, disputes and other matters in
question arising out of or relating to this Contract, or the breach thereof,
shall be decided by proceedings instituted and litigated in a court of competent
jurisdiction in the state in which the Property is situated, and the parties
hereto expressly consent to the venue and jurisdiction of such court.

13.8. Entire Agreement. This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.

13.9. Amendments. This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10. Severability,. If any part of this Contract shall be held to be invalid
or unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law. If such provision
cannot be reformed, it shall

be severed from this Contract and the remaining portions of this Contract shall
be valid and enforceable.

13.11. Multiple Counterparts/Facsimile Signatures. This Contract may be executed
in a number of identical counterparts. This Contract may be executed by
facsimile signatures or electronic delivery of signatures which shall be binding
on the parties hereto, with original signatures to be delivered as soon as
reasonably practical thereafter.

13.12. Construction. No provision of this Contract shall be construed in favor
of, or against, any particular party by reason of any presumption with respect
to the drafting of this Contract; both parties, being represented by counsel,
having fully participated in the negotiation of this instrument.

13.13. Confidentiality. Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser's or Sellers' lenders, attorneys and accountants.
Any information obtained by Purchaser in the course of its inspection of the
Properties, and any Materials provided by Sellers to Purchaser hereunder, shall
be confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without the
prior written authorization of Sellers' Representative, which may be granted or
denied in the sole discretion of Sellers' Representative. In addition, Purchaser
shall use its reasonable efforts to prevent its Consultants from divulging any
such confidential information to any unrelated third parties except as
reasonably necessary to third parties engaged by Purchaser for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract. Unless and until the
Closing occurs, Purchaser shall not market any of the Properties (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Sellers' Representative, which consent may be withheld in Sellers'
Representative's sole discretion. Notwithstanding the provisions of Section
13.18, Purchaser agrees that the covenants, restrictions and agreements of
Purchaser contained in any confidentiality agreement executed by Purchaser prior
to the Effective Date shall survive the execution of this Contract and shall not
be superseded hereby.

13.14. Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Contract.

13.15. Waiver. No delay or omission to exercise any right or power accruing upon
any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Contract shall
be established by conduct, custom, or course of dealing and all waivers must be
in writing and signed by the waiving party.

13.16. Attorneys Fees. In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys' fees and expenses

incidental to such litigation and arbitration, including the cost of in-house
counsel and any appeals.

13.17. Time Zone/Time Periods. Any reference in this Contract to a specific time
shall refer to the time in the time zone where the Escrow Agent is located. (For
example, a reference to 3:00 p.m. refers to 3:00 p.m. Mountain Time if the
Escrow Agent is located in Denver, CO.) Should the last day of a time period
fall on a weekend or legal holiday, the next Business Day thereafter shall be
considered the end of the time period.

13.18. 1031 Exchange. Sellers and Purchaser acknowledge and agree that the
purchase and sale of each Property may be part of a tax-free exchange for either
Purchaser or a Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service. Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein. Notwithstanding anything in this Section 13.18 to
the contrary, any Seller shall have the right to extend the Closing Date (except
if the Closing Date has been previously extended pursuant to Section 5.1) for up
to 30 days in order to facilitate a tax-free exchange pursuant to this Section
13.18, and to obtain all documentation in connection therewith. If Sellers elect
to extend the Closing Date as provided above, Seller's Representative shall
deliver written notice thereof to Purchaser not less than 10 Business Days prior
to the originally scheduled Closing Date.

13.19. No Personal Liability of Officers, Trustees or Directors of Seller's
Partners. Purchaser agrees that none of any Seller's Indemnified Parties shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.

13.20. [Intentionally left blank]

13.21. ADA Disclosure. Purchaser acknowledges that the Properties may be subject
to the federal Americans With Disabilities Act (the "ADA") and the federal Fair
Housing Act (the "FHA"). The ADA requires, among other matters, that tenants
and/or owners of "public accommodations" remove barriers in order to make a
property accessible to disabled persons and provide auxiliary aids and services
for hearing, vision or speech impaired persons. Sellers make no warranty,
representation or guarantee of any type or kind with respect to any Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Sellers expressly disclaim any such representations. Nothing contained in this
Section 13.21 shall be deemed to limit or otherwise modify the Seller's
Representations set forth in Section 6.1.4 above.

            13.22. No Recording. Purchaser shall not cause or allow this
Contract or any contract or other document related hereto, nor any memorandum or
other evidence hereof, to be recorded

or become a public record without the prior written consent of Sellers'
Representative, which consent may be withheld in the sole discretion of Sellers'
Representative. If the Purchaser records this Contract or any other memorandum
or evidence thereof, Purchaser shall be in default of its obligations under this
Contract. Purchaser hereby appoints the Sellers' Representative as Purchaser's
attorney-in-fact to prepare and record any documents necessary to effect the
nullification and release of the contract or other memorandum or evidence
thereof from the public records. This appointment shall be coupled with an
interest and irrevocable.

13.23. Relationship of Parties. Purchaser and Sellers acknowledge and agree that
the relationship established between the parties pursuant to this Contract is
only that of a seller and a purchaser of property. Neither Purchaser nor Sellers
is, nor shall either hold itself out to be, the agent, employee, joint venturer
or partner of the other party.

13.24. Dispute Resolution. Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration. The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association. Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located.
The parties shall attempt to designate one arbitrator from the American
Arbitration Association. If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator. The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction. The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
prevailing party and charge the cost of arbitration to the party which is not
the prevailing party. Notwithstanding anything herein to the contrary, this
Section 13.24 shall not prevent Purchaser or Sellers from seeking and obtaining
equitable relief on a temporary or permanent basis, including, without
limitation, a temporary restraining order, a preliminary or permanent injunction
or similar equitable relief, from a court of competent jurisdiction located in
the state in which the Property is located (to which all parties hereto consent
to venue and jurisdiction) by instituting a legal action or other court
proceeding in order to protect or enforce the rights of such party under this
Contract or to prevent irreparable harm and injury. The court's jurisdiction
over any such equitable matter, however, shall be expressly limited only to the
temporary, preliminary, or permanent equitable relief sought; all other claims
initiated under this Contract between the parties hereto shall be determined
through final and binding arbitration in accordance with this Section 13.24.

13.25. AIMCO Marks. Purchaser agrees that Sellers, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract. Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

            13.26. Non-Solicitation of Employees. Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Sellers' Representative, neither Purchaser nor any of
Purchaser's employees, affiliates or agents shall solicit any of Seller's
employees or any employees located at any Property (or any of any Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.

13.27. Survival. Except for (a) all of the provisions of this Article XIII
(other than Section 13.18 and J3.20) and (b) Sections 2.3, 3.3, 3.4, 3.5, 4.9,
5.4, 5.5, 6.2, 6.5, 9.1, 11.3, 14.1, 14.2, 14.3 and 14.4; (c) any other
provisions in this Contract, that by their express terms survive the termination
or Closing, and (d) any payment obligation of Purchaser under this Contract (the
foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and, if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.

13.28. Multiple Purchasers. As used in this Contract, the term "Purchaser" means
all entities acquiring any interest in any Properties at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract. In the event that "Purchaser" has any obligations
or makes any covenants, representations or warranties under this Contract, the
same shall be made jointly and severally by all entities being a Purchaser
hereunder.

13.29. Sellers' Several Obligations. Purchaser agrees that, notwithstanding any
other provision of this Contract to the contrary, the representations,
warranties, obligations, and covenants of each Seller are individual and
several, and not joint and several, and that each Seller is responsible and
liable only for its own Property and its own representations, warranties,
obligations, and covenants. Purchaser agrees that it shall look solely to the
applicable Seller for any amount due hereunder or, obligation owed hereunder,
and further waives any and all claims against any other party or Property for
payment or performance of the same, including, without limitation, any other
Seller or AIMCO, or any partner, member, manager, shareholder, director,
officer, employee, affiliate, representative or agent of any Seller or AIMCO.

13.30. Obligation to Close on all Properties,. Except as expressly set forth in
this Contract, Purchaser's obligation to purchase the Properties is not
severable and Purchaser must purchase all of the Properties. Similarly, except
as expressly set forth in this Contract, Sellers' obligations to sell the
Properties are not severable and Sellers must sell all of the Properties to
Purchaser.

ARTICLE XIV
LEAD-BASED PAINT DISCLOSURE

14.1. Disclosure. Sellers and Purchaser hereby acknowledge delivery of the Lead
Based Paint Disclosure attached as Exhibit H hereto.

14.2. Consent Agreement - Pre-1978 - Not Certified. The provisions of this
Section 14.2 apply to those properties identified on the Seller Information
Schedule as "Pre 1978, Not Certified." Using reasonable and customary efforts,
the applicable Seller shall (a)

perform any testing (the "Testing") required at its Property with respect to
lead-based paint in accordance with the requirements of the Consent Agreement
(the "Consent Agreement") by and among the United States Environmental
Protection Agency (executed December 19, 2001), the United States Department of
Housing and Urban Development (executed January 2, 2002), and AIMCO (executed
December 18, 2001), and (b) if required under the Consent Agreement, as
determined by such Seller and its counsel in their sole and absolute discretion,
remediate or abate (the "Remediation") any lead-based paint condition at such
Property prior to the Closing using reasonable and customary efforts. In the
event that such Seller does not complete such Testing or Remediation, if any is
required under the Consent Agreement, prior to the Closing, such Seller shall
initiate, continue or complete such Testing or Remediation, if any is required
under the Consent Agreement, promptly after Closing. Purchaser shall provide
such Seller with full and unimpeded access to its Property, including, without
limitation, access to all units located thereon, for the purposes of completing
such Testing or Remediation, if any is required under the Consent Agreement, and
Purchaser shall fully cooperate with such Seller regarding, and allow such
Seller to perform, such Testing or Remediation, if any is required under the
Consent Agreement, as determined by such Seller and its counsel in their sole
and absolute discretion, including, without limitation, allowing any alterations
to such Property, to comply with the Consent Agreement, until such time as such
Testing or Remediation, if any is required under the Consent Agreement, has been
completed. Seller shall provide 24 hours' notice to Purchaser in the event that
access to a unit is required to perform such Testing or Remediation, if any is
required under the Consent Agreement; provided, however, such Seller's
obligations hereunder after Closing shall be contingent on Purchaser's
compliance herewith, and such Seller shall be relieved of all liability and
obligations regarding such Testing or Remediation or otherwise under the Consent
Agreement, if any is required under the Consent Agreement, as a result of any
failure by Purchaser to comply with this Section 14.2. Purchaser acknowledges
and agrees that (1) after Closing, the Purchaser and the applicable Property
shall be subject to the Consent Agreement and the provisions contained herein
related thereto; (2) after Closing, Purchaser agrees to undertake the
obligations required by the Consent Agreement; (3) such Seller will need
necessary access to the applicable Property to comply with the requirements of
the Consent Agreement; (4) Purchaser will provide such access to such Property
after Closing so that such Seller can comply with the requirements of the
Consent Agreement; and (5) Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement. By execution hereof, Purchaser further
acknowledges receipt of notice in writing of the existence of the Consent
Agreement and receipt of a copy thereof.

14.3. Consent Agreement -- Pre-1978 Certified. The provisions of this Section
14.3, apply to those Properties identified on the Seller Information Schedule as
"Pre-1978-Certified." Testing has been performed at each Property identified as
"Pre-1978, Certified" with respect to lead-based paint. The "LBP Consultant"
identified on the Seller Information Schedule prepared the Report with respect
to the Property identified therein. A copy of each report will be provided to
Purchaser with the Materials. Each Report certifies the respective Property as
lead based paint free. By execution hereof, Purchaser acknowledges receipt of a
copy of the Reports, the Lead-Based Paint Disclosure Statement attached hereto
as Exhibit H, and acknowledges receipt of the Consent Agreement. Because the
applicable Property has been certified as lead based paint free, the applicable
Seller is not required under the Consent Agreement to remediate or abate any
lead-based paint condition at its Property prior to the Closing. Purchaser
acknowledges and agrees that (1) after Closing, Purchaser and the applicable
Property shall be subject to the

Consent Agreement and the provisions contained herein related thereto and (2)
Purchaser shall not be deemed to be a third party beneficiary to the Consent
Agreement.

14.4. Consent Agreement - Pre-1978-LBP, But No LBP Hazards. The provisions of
this Section 14.4 apply to those Properties identified on the Seller Information
Schedule as "Pre 1978, Lead-Based Paint Present, No Lead-Based Hazard." Testing
has been performed at the applicable Property with respect to lead-based paint.
The "LBP Consultant" identified on the Seller Information Schedule prepared the
Report with respect to the Property identified therein. A copy of the Report
with respect to the Property will provided to Purchaser with the Materials. The
Report certifies the applicable Property as free of (a) lead based hazards, (b)
dust lead hazards and (c) soil lead hazards. By execution hereof, Purchaser
acknowledges receipt of a copy of the Report, the Lead-Based Paint Disclosure
Statement attached hereto as Exhibit H, and the Consent Agreement. Because the
applicable Property has been certified as free of (x) lead based hazards, (y)
dust lead hazards and (z) soil lead hazards, the applicable Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at such Property prior to the Closing. Purchaser acknowledges and
agrees that (1) after Closing, the Purchaser and the applicable Property shall
be subject to the Consent Agreement and the provisions contained herein related
thereto and (2) Purchaser shall not be deemed to be a third party beneficiary to
the Consent Agreement.

[Remainder of Page Intentionally Left Blank]








NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

ASPEN POINT, L.P.,

a Delaware limited partnership

By: AIMCO PAVILION, G.P., L.L.C.,

a Delaware limited liability company, its general partner

By: AIMCO PROPERTIES, L.P.,

a Delaware limited partnership, its member

By: AE CO-GP, INC.,

a Delaware corporation, its general partner

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst
Title:  Vice President

 

 

CCP IV ASSOCIATES, LTD. , a Texas limited partnership

By: CCP/IV RESIDENTIAL GP, L.L.C.,

a South Carolina limited liability company, its general partner

By: CONSOLIDATED CAPITAL PROPERTIES IV,

a California limited partnership, its manager

By: CONCAP EQUITIES, INC.,

a Delaware corporation, its general partner

By:  /s/Brian J. Bornhorst       

Name:  Brian J. Bornhorst     

Title:  Vice President              




MOUNTAIN RUN, L.P.,

a Delaware limited partnership

By: AIMCO PAVILION, G.P., L.L.C.,

a Delaware limited liability company, its general partner

By: AIMCO PROPERTIES, L.P.,

a Delaware limited partnership, its member

By: AIMCO-GP, INC.,

a Delaware corporation, its general partner

 

By:    /s/Brian J. Bornhorst           

Name:  Brian J. Bornhorst           

Title:  Vice President                   

Purchaser:

HAMILTON ZANZE & COMPANY, a California corporation

By:  /s/Tony Zanze               

Name:  Tony Zanze               
Title:  CFO                           






